Exhibit 12.1 Twenty-First Century Fox, Inc. Computation of Ratio of Earnings to Fixed Charges (in Millions, Except Ratio Amounts) (Unaudited) Fortheninemonthsended March 31, Earnings Income from continuing operations before income tax expense $ $ Add Equity losses (earnings) of affiliates 57 ) Cash distributions received from affiliates Fixed charges, excluding capitalized interest Amortization of capitalized interest 19 17 Total earnings available for fixed charges $ $ Fixed charges Interest on debt and finance lease charges $ $ Capitalized interest 14 17 Interest element on rental expense 60 59 Total fixed charges $ $ Ratio of earnings to fixed charges
